Case 2:20-cv-12880-JMV-JAD Document 24 Filed 10/30/20 Page 1 of 2 PageID: 133




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 DANIEL D’AMBLY

                              Plaintiff,
                                                               Civil Action No.
                     v.                                        2:20-cv-12880-JMV-JAD
 CHRISTIAN EXOO a/k/a ANITFASH GORDON; ST.
 LAWRENCE UNIVERSITY; TRIBUNE PUBLISHING
 COMPANY; NEW YORK DAILY NEWS; VIJAYA
 GADDE; TWITTER, INC., COHEN, WEISS AND SIMON,
 LLP;

                              Defendants.



                             CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, I caused the foregoing Notice of Motion
to Dismiss, Memorandum of Law in Support of Defendants Motion to Dismiss,
Declaration of William L. Fox, and Proposed Order to be electronically filed with the
Clerk of the District Court of New Jersey using the CM/ECF system, and that I caused
the above referenced documents to be served via first class mail to the following:

                           PATRICK TRAINOR
                           Law Office of Patrick Trainor, Esq., LLC
                           848 Paterson Avenue
                           East Rutherford, NJ 07073
                           201-777-3327
                           Email: pt@ptesq.com

                           RICHARD SCHARLAT
                           Mcdermott Will & Emery LLP
                           340 Madison Avenue
                           New York, NY 10173
                           212-547-5421
                           Email: Rscharlat@mwe.com

                           LAWRENCE S. LUSTBERG
                           Gibbons, PC
                           One Gateway Center
                           Newark, NJ 07102-5310


                                                                          3638829.1 10/30/2020
Case 2:20-cv-12880-JMV-JAD Document 24 Filed 10/30/20 Page 2 of 2 PageID: 134




                       (973) 596-4731
                       Email: llustberg@gibbonslaw.com

                       MICHAEL J. CANNING
                       Giordano, Halleran & Ciesla, P.C.
                       125 Half Mile Road
                       Suite 300
                       Red Bank, NJ 07701
                       732-741-3900
                       Fax: 732-224-6599
                       Email: mcanning@ghclaw.com


                                                  __________________________




                                                                 3638829.1 10/30/2020
